Name: Council Directive 89/586/EEC of 23 October 1989 amending Directive 86/465/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Federal Republic of Germany)
 Type: Directive
 Subject Matter: regions of EU Member States;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1989-11-15

 Avis juridique important|31989L0586Council Directive 89/586/EEC of 23 October 1989 amending Directive 86/465/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Federal Republic of Germany) Official Journal L 330 , 15/11/1989 P. 0001 - 0030COUNCIL DIRECTIVEof 23 October 1989amending Directive 86/465/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Federal Republic of Germany)(89/586/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less favoured areas (1), as last amended by Regulation (EEC) N ° 797/85 (2) and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3); Whereas Directive 86/465/EEC (4) indicates which areas in the Federal Republic of Germany are included in the Community list of less-favoured areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC; Whereas the Government of the Federal Republic of Germany has requested in accordance with Article 2 (1) of Directive 75/268/EEC that the Community list of areas set out in the Annex to Directive 86/465/EEC be amended in accordance with the Annex to this Directive; Whereas the new areas to be listed meet the criteria and figures set out in Directive 86/465/EEC for determiningareas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC; Whereas the surface area of the new areas does not exceed the existing surface area of less-favoured areas by more than 2,6 %, HAS ADOPTED THIS DIRECTIVE: Article 1The Community list of less-favoured areas in the Federal Republic of Germany which appears in the Annex to Directive 86/465/EEC is hereby supplemented by the list in the Annex to this Directive. Article 2This Directive is addressed to the Federal Republic of Germany. Done at Luxembourg, 23 October 1989. For the CouncilThe PresidentH. NALLET(1) OJ N ° L 128, 19. 5. 1975, p. 1. (2) OJ N ° L 93, 30. 3. 1985, p. 1. (3) Opinion delivered on 13 October 1989 (not yet published in the Official Journal). (4) OJ N ° L 273, 24. 9. 1986, p. 1. ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO VERZEICHNIS DER BENACHTEILIGTEN LANDWIRTSCHAFTLICHEN GEBIETE >TABLE>